DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/2021.  Accordingly, only the English translation part of the references cited in the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (hereinafter Yang)(US 2016/0345234) in view of Takahashi et al. (hereinafter Takahashi)(US 2017/0367008).
Regarding claim 1, Yang teaches a converged communication device comprising: a first communication interface configured to communicate with a first network using a first communication modality, the first communication modality being a land mobile radio modality(item 602 in Fig. 6, 2G/3G RAT); a second communication interface configured to communicate with a second network using a second communication modality, the second communication modality being a non-land mobile radio modality(item 618 in Fig. 6, LTE); and 
 determine whether a current radio communication characteristic value associated with a home site of the converged communication device exceeds the fallback threshold, and when the current radio communication characteristic value does not exceed the fallback threshold, operate the converged communication device using the second communication modality to execute a second communication between the converged communication device and the second network(item 606 in Fig. 6; signal quality of the first RAT is below a second predetermined threshold; item 618 in Fig. 6, switch to LTE).  
Yang did not teach specifically determine a plurality of radio communication characteristic values for each of a plurality of sites of the first network, generate a fallback threshold for a home site of the converged communication device based on the plurality of radio communications characteristics. However, Takahashi teaches in an analogous art  determine a plurality of radio communication characteristic values for each of a plurality of sites of the first network, generate a fallback threshold for a home site of the converged communication device based on the plurality of radio communications characteristics(P[0045-0046; if multiple cells are detected the measurement unit indicat MAXimum RSRP for signals received from the cells). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to determine a plurality of radio communication characteristic values for each of a plurality of sites of the first network, generate a fallback 

Regarding claim 10, Takahashi teaches the converged communication device of claim 1, wherein the electronic processor is configured to determine a plurality of radio communication characteristic values by determining at least one of a control channel frequency, a site identifier, a system accessibility, and an acceptable received signal strength intensity level(P[0045]; if multiple cells are detected the measurement unit indicat MAXimum RSRP for signals received from the cells).  
Claims 11, 20 are rejected for the same reason as set forth in claims 1 and 10 respectively. 
Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (hereinafter Yang)(US 2016/0345234) in view of Takahashi et al. (hereinafter Takahashi)(US 2017/0367008) and Hirsch et al. (hereinafter Hirsch)(US 2010/0080205).
Regarding claim 5, Yang teaches all the particulars of the claim except, further comprising: a memory; wherein the electronic processor coupled to the memory and configured to detect a service failure for the home site based on at least one radio communication characteristic value for the home site; and write, to the memory, the at least one radio communication characteristic value for the home site at the time of the service failure and a received signal strength intensity level for the home site at the time of the service failure.  However, Hirsch teaches in an analogous art further comprising: a memory; wherein the electronic processor coupled to the memory and configured to detect a service failure for 
Claim 15 is rejected for the same reason as set forth in claim 5. 
Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (hereinafter Yang)(US 2016/0345234) in view of Takahashi et al. (hereinafter Takahashi)(US 2017/0367008) and Bockrath et al. (hereinafter Bockrath)(US 2020/0136796).
Regarding claim 9, Yang teaches all the particulars of the claim except, wherein the first communication is a push-to-talk communication.  However, Bockrath teaches in an analogous art wherein the first communication is a push-to-talk communication(P[0042], PTT). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the 
Claim 19 is rejected for the same reason as set forth in claim 9. 

Allowable Subject Matter
Claims 2-4, 6-8, 12-14 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MUTHUSWAMY G MANOHARAN/             Primary Examiner, Art Unit 2647